—In an action to recover damages for personal injuries, the defendant Stan Brzezinski appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 2, 2002, as denied his cross motion to dismiss the complaint insofar as asserted against him pursuant to CPLR 3211 (a) (5).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The appellant, a firefighter employed by the City of New York, was entitled to the benefit of the abbreviated statutory period of limitation set forth in General Municipal Law § 50-i (see Baez v New York City Health & Hosps. Corp., 80 NY2d 571 [1992]; DeGradi v Coney Is. Med. Group, 172 AD2d 582 [1991]). Since the action was not commenced within one year and 90 days of the accrual of the plaintiffs cause of action, the cross motion to dismiss the complaint as time-barred insofar as asserted against the appellant should have been granted. Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.